Title: James Madison to Robert M. Patterson, 4 August 1828
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug 4. 1828
                            
                        
                        
                        I have duly received your letter of the 28th. ult: communicating your acceptance of the Chair of Natural
                            Philosophy in the University of Virginia; and with a pleasure which I am sure will be equally felt by all the other
                            Visitors.
                        There will be no objection to the assignment you wish of the Pavilion lately occupied by Professor Long;
                            and I learn from the Proctor that it will be in readiness for your reception at a very early day.
                        I am not authorized to encourage an expectation that the expence of your removal will be borne by the
                            University; nor could I express more than an individual opinion on the case of the Philosophical Instruments to which you
                            allude.
                        As Montpellier will be on your presumed route to the University, we flatter ourselves you will not fail to
                            make it a Stage, and afford us a pleasure which will be doubled by the opportunity of welcoming Mrs. Patterson along
                            with you. I pray you to be assured, Sir, of my great esteem & my best wishes
                        
                        
                            
                                James Madison
                            
                        
                    